Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 has been considered by the examiner.

Response to Arguments
Applicant’s arguments (04/29/2021) with respect to the art rejection of claims 1, 8 (referring to the amended limitations of independent claims 1, 8, 15-17) “and K is known to both to the client device and the network device before the client device transmits the beam report”, “and K is known to both to the client device and the network device before the network device receives the beam report“, “and K is known before transmitting the beam report”, “and K is known before receiving the beam report”, “and K is known 

The 04/29/2021 amendment to claims 1, 8, 15-17 removing the “being a subset” has overcome the 35 U.S.C. 112(b) rejection of claims 1-5, 8-11, 13, 15-16, 18-20 of the Final Rejection Office Action (01/29/2021).

Allowable Subject Matter
5	Claims 1-5, 8-11, 13, 15-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of the record does not teach or suggest alone or in combination the claimed “and K is known to both to the client device and the network device before the client device transmits the beam report” as recited in claim 1 and in combination with the other limitations of claim 1.

The prior art of the record does not teach or suggest alone or in combination the claimed “and K is known to both to the client device and the network device before the network device receives the beam report” as recited in claim 8 and in combination with the other limitations of claim 8.



The prior art of the record does not teach or suggest alone or in combination the claimed “and K is known before receiving the beam report” as recited in claim 17 and in combination with the other limitations of claim 17.

The prior art of the record does not teach or suggest alone or in combination the claimed “and K is known before transmitting the beam report” as recited in claim 17 and in combination with the other limitations of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al. (U.S. 2019/0281534) refer to at least Figures 20-21

Ho et al. (U.S. 2019/0045494) refer to at least Fig. 11.


Zhang et al. (U.S. 2017/0141825) refer to at least [0065] and Fig.; 3

Shin et al. (U.S. 2016/0142189) lase sentence of [0154] discloses bitmap comprising bits having a value of 1 to indicate selection of a beam and 0 to select non-selection of a beam (or vice versa).

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        07/02/2021